January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                UNION PACIFIC RAILROAD COMPANY, Appellant

NO. 14-11-00931-CV                      V.

            RICHARD RUBY AND RONALD ZIMMERMAN, Appellees
                         ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on September 9, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by UNION
PACIFIC RAILROAD COMPANY.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.